                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )     No. 1:18-cr-00154-JRS-DML
                                              )
MICAH HINES,                                  ) -01
                                              )
                          Defendant.          )

           ORDER ADOPTING REPORT AND RECOMMENDATION

       On January 31, 2020, the Magistrate Judge submitted his Report and

Recommendation (ECF No. 74) regarding the United States Probation Office’s

Petition for Warrant or Summons for Offender Under Supervision (ECF Nos. 43, 47,

48, and 67) pursuant to Fed. R. Crim. P. 32.1(a)(1) and 18 U.S.C. § 3583. The parties

waived objections to the Report and Recommendation. The Court, having considered

the Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate

Judge’s Report and Recommendation.


Date: 2/20/2020




Distribution to all parties of record via CM/ECF.

U. S. Probation

U. S. Marshal



                                        −1−
